Citation Nr: 0334222	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  97-16 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
ganglion cyst, left wrist, currently evaluated as 10 percent 
disabling. 
 
2.  Entitlement to an increased rating for cystic lesions of 
the abdomen, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1972 until January 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 1996 
rating determination, and rating decisions thereafter of the 
Regional Office (RO) in Portland, Oregon, which denied a 
compensable rating for cystic lesions of the abdomen.  The 
veteran expressed dissatisfaction with this decision in a 
notice of disagreement received in April 1997, and perfected 
an appeal to the Board.  Subsequently, the RO denied a 
compensable evaluation for postoperative residuals of left 
wrist ganglion cyst by rating action dated in September 1997.  
The veteran filed a notice of disagreement in October 1997 in 
this regard, and perfected a timely appeal to the Board.  
During the pendency of the appeal, the noncompensable ratings 
for the service-connected disorders cited above were each 
increased to 10 percent disabling, pursuant to VA Decision 
Review Officer decision, by rating action dated in March 
2000.

The Board notes that a notice of disagreement was received in 
October 1997 to the September 1997 rating decision, in which 
service connection for hair loss due to exposure to ionizing 
radiation was also denied.  The Board observes that this 
issue has not been addressed in a statement of the case to 
date.  As well, the veteran indicated his disagreement with 
the effective date of the increased rating for cystic lesions 
of the abdomen in correspondence received in April 2000.  
This issue is also referred to the RO for a statement of the 
case.

The veteran was afforded a hearing in June 2003 before the 
undersigned Member of the Board sitting at Portland, Oregon, 
the transcript of which is of record.  During the hearing on 
appeal, the veteran appeared to introduce the issue of an 
increased rating for reflex sympathetic dystrophy of the left 
wrist, which is a separate service-connected disorder from 
the left wrist disability at issue.  However, this matter has 
not been properly developed for appellate review and it is 
referred to the RO for appropriate consideration.


REMAND

The veteran contends that his service-connected post 
operative residuals of left wrist ganglion cyst, and cystic 
lesions of the abdomen are more disabling than reflected by 
the currently assigned disability evaluations and warrant 
higher ratings.  

The appellant testified on personal hearing on appeal in June 
2003 that he received treatment for his left wrist and skin 
problems at the Portland, Oregon VA facility.  The record 
contains extensive VA outpatient clinic notes dating to 
October 2002.  The RO should thus request any and all VA 
clinical records from November 2002.  The veteran should also 
be asked to identify any other provider(s) he may have seen 
for service-connected disability.

The veteran stated upon personal hearing on appeal in June 
2003 that he received Social Security benefits, and 
documentation of an award is of record.  It is well 
established that where the degree of disability is at issue, 
Social Security records are often relevant.  The VA's duty to 
assist includes obtaining such information.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 526 (1992).  Therefore, the RO should request a 
complete copy of the medical records on which the veteran's 
Social Security grant is based.  

The Board observes in this instance that the veteran has not 
had a disability evaluation for compensation and pension 
purposes of the left wrist and skin since December 1999.  The 
Board is of the opinion that more current and comprehensive 
VA examination of the service-connected disorders is required 
in this instance to ascertain any and all pathology, and the 
degree and extent of all associated symptomatology, in 
accordance with the governing schedular criteria.

As noted previously, the RO did not issue statements of the 
case to the notice of disagreement received in October 1997 
with respect to the issue of hair loss due to ionizing 
radiation, and to the notice of disagreement received in 
April 2000 as to an earlier effective date for an increased 
rating for cystic lesions of the abdomen.  The Court of 
Appeals for Veterans Claims (Court) has held that when an 
appellant has submitted a timely notice of disagreement with 
an adverse decision, and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
In view of the RO's failure to issue a statement of the case 
in response to the issues cited above, the case must be 
remanded to the RO to address the deficiency.  See 38 C.F.R. 
§§ 20.201, 20.302 (2003); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Additionally, the Board points out that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  In this regard, the 
Board observes that there is no documentation in the record 
notifying the veteran of what the evidence has to show for a 
favorable resolution of the claims of increased ratings for 
post operative left wrist ganglion cyst and cystic lesions of 
the abdomen, and the allocation of the burden of producing 
evidence; that is, which evidence VA will obtain and which 
evidence the veteran must provide in support of his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
should thus provide the veteran with the appropriate notice 
under the VCAA.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2002).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding any information which may have 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform 
the veteran of the evidence and 
information necessary to substantiate 
his increased rating claims, of any 
evidence and information that he should 
provide in support of the claims, and 
the assistance that the RO will provide 
in obtaining evidence and information 
on his behalf.  The RO must also review 
the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent. 

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for his service-connected left 
wrist disability and cystic lesions of 
the abdomen since 1995.  Complete 
clinical records should be obtained 
from each health care provider the 
appellant identifies, if not already of 
record.

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

4.  The RO should retrieve the veteran's 
clinical records from the Portland, 
Oregon VA facility dating from November 
2002 and associate them with the claims 
folder.  

5.  After an appropriate period of time 
for receipt of any additional evidence 
from the above requests for 
information, the veteran should be 
scheduled for a special VA neurology 
examination to ascertain the extent of 
any and all disability associated with 
the service-connected left wrist 
disorder.  All indicated tests should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left wrist and/or 
hand.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use to the extent 
possible.  The examiner should express 
such functional loss in terms of 
additional degrees of limited motion of 
the left wrist and/or hand.  

6.  The veteran should also be 
scheduled for a special VA dermatology 
examination to ascertain the current 
status of the service-connected cystic 
lesions of the abdomen and the scar 
residuals of postoperative left wrist 
ganglion.  All clinical findings should 
be reported in detail.  The claims file 
and a copy of this remand must be made 
available to the physician designated 
to examine the veteran.  The examiner 
should describe the manifestations of 
the veteran's abdominal skin disorder 
in accordance with the pertinent rating 
criteria for evaluation of the 
condition.  Specifically, he or she 
should state whether there is exudation 
or itching that is constant, extensive 
lesions or marked disfigurement.  The 
examiner should also indicate whether 
there is ulceration or extensive 
exfoliation or crusting, or systemic or 
nervous manifestations, or an 
exceptionally repugnant condition.  The 
physician should state whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have been 
required for the condition during the 
past 12-month period, and if so, the 
duration of that therapy.  In addition, 
the examiner should relate whether 
cystic lesions of the abdomen 
reasonably affect 20 to 40 percent of 
the exposed area.  In the event of any 
associated scarring, the examiner 
should provide the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  He or 
she should also indicate whether such 
scars are superficial, unstable, or 
painful on examination and/or cause 
limitation of motion. 

Both examiners should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

8.  The appellant should be given 
adequate notice of the examinations, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examinations, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

9.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims of entitlement to 
increased ratings for post operative left 
wrist ganglion residuals and cystic 
lesions of the abdomen based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

10.  The RO must issue a statement of the 
case pertaining to the issues of 
entitlement to service connection for 
hair loss due to ionizing radiation, and 
an earlier effective date for an 
increased rating for cystic lesions of 
the abdomen.  The veteran and his 
representative should be provided with 
copies of the statement of the Case and 
VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and advise them of 
the applicable time period for perfecting 
an appeal as to those issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




